Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 14.1 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct November 07 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct Table of Contents OVERVIEW 4 MESSAGE FROM THE PRESIDENT AND CHIEF EXECUTIVE OFFICER 4 I. LIVING RAM RES KEY VALUES 6 II. EMPLOYEE RELATIONS 6 Equal Employment Opportunity Policy 6 Discrimination and Harassment 7 Workplace Safety 7 III. COMPLIANCE WITH THE LAW AND THIS CODE OF CONDUCT 7 IV. CORPORATE ASSETS 8 Confidentiality 8 Departure from the Company 9 Information Resources 9 Document Retention 9 Communications with the Media and with Investors 10 Use of RAM Re Supplies and Equipment 10 V. MISUSE OF CONFIDENTIAL INFORMATION/CORPORATE ASSETS 10 Insider Trading 10 Protect Corporate Opportunities 11 Antitrust and Fair Dealing 12 Reporting Integrity 12 VI. CONFLICTS OF INTEREST 13 Outside Directorships and Other Outside Activities 14 Gifts or other Benefits 14 Relationships with Government Personnel 15 Political Contributions and Activities 16 VII. SPECIAL OBLIGATIONS FOR EMPLOYEES WITH FINANCIAL REPORTING RESPONSIBILITY 16 VIII. REPORTING AND COMPLIANCE PROVISIONS 17 Administration and Questions 17 Procedures for Disclosure 17 Violations and Enforcement 18 November 07 2 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct Changes to and Waivers of this Code of Conduct 19 IX. CONCLUSION 19 ACKNOWLEDGEMENT FORM 20 November 07 3 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct Overview RAM Holdings Ltd. and RAM Reinsurance Company Ltd. (collectively, RAM Re, we or the Company) strive to deal with others in a professional manner and are committed to maintaining the highest standards of honesty and integrity. While we conduct our business within the framework of applicable laws, regulations and internal policies, we also acknowledge that these standards, laws, regulations and policies do not govern all types of behaviour. As a result, we have developed this Code of Conduct (which we sometimes refer to as the Code) for all RAM Re directors, employees, representatives and other associates. 1 It is our Company policy to be lawful, highly-principled and responsible in all our business practices. Each of us at RAM Re has an obligation to become familiar with and understand not only the requirements and guidelines contained in this Code, but also the values on which they are based. We are all expected to apply these guiding principles in the daily performance of our job responsibilities, in how we treat each other and in how we treat those outside the Company. All employees of the Company are responsible for complying with this Code and are required to sign the acknowledgement form on an annual basis. Failure to sign, or any violations of this Code, will be subject to disciplinary action, up to and including summary dismissal. Compliance Procedures are described more fully in Part III of this Code. Taking actions to prevent problems is part of our Companys culture. If you observe possible unethical or illegal conduct, you are required to report your concerns. If you report, in good faith, what you suspect to be illegal or unethical activities, you should not be concerned about retaliation by others as the Company is committed to protecting employees who make such reports in good faith. Any employees involved in any retaliation will be subject to serious disciplinary action by the Company. If any part of this Code is unclear, individuals should seek advice or clarification by contacting their supervisor, the President and Chief Executive Officer (the CEO) or the General Counsel. If you are in a situation which you believe may violate or lead to a violation of this Code, you are urged to follow the guidelines described in Part VIII of this Code. Message from the President and Chief Executive Officer It is RAM Res mission to excel as a dynamic, market driven financial guaranty reinsurance company, the primary focus of which is to provide dedicated reinsurance support to its core customer base of Aaa/AAA rated financial guaranty primary insurers. Our goal is to support our customers in the most professional, flexible and timely means possible by leveraging our core competency of knowledge in the field of financial guarantees. High standards of ethical 1 Representatives and other associates are those deemed appropriate by the RAM Re Board of Directors and senior management. All subsequent sections of this Code of Conduct are subject to this provision. References hereafter in this Code to employees are deemed to include directors, representatives and other associates unless otherwise specifically noted. November 07 4 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct conduct are a key factor in our way of doing business and we all have a responsibility to exercise good judgment and integrity when performing our jobs. This Code of Conduct sets out the values and principles by which RAM Re will strive to conduct its business activities in pursuit of its mission. This Code defines the conduct expected of RAM Re directors, employees, representatives and other associates and applies to our relationships with co-workers, customers, business partners, the community and all others with whom we have contact in daily business life. This Code establishes ethical business principles relating to the many different areas of RAM Res operations. While this Code provides a broad range of guidance about the standards of integrity and business conduct, no code can address every situation that individuals are likely to encounter. However, whatever the circumstances, the spirit and intention of the Codes principles should always be followed. Open, honest and transparent relationships are critical to our success. Please read this Code, and keep it on hand for reference. Our continued success is dependent upon each of us being able to properly apply these ethical standards to our behavior. If you become aware of a possible violation of the Code, you should follow the procedures described in Part VIII of this Code. By consistently applying RAM Res high ethical standards to all of our business relationships, we will continue to foster a work environment that promotes individual and company success. Vernon M. Endo President and Chief Executive Officer November 2, 2007 November 07 5 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct I. Living RAM Res Key Values At RAM Re, our values guide everything we do, whether it is strategic planning, day-to-day decision-making, the way in which we treat customers and others with a stake in the Company, or the way in which we greet strangers on the phone or in the reception area. These values are: Create an environment of respect  We strive to create an environment of respect in all of our dealings. This requires that we treat our customers, others with whom we do business and our employees (and they, in turn, their colleagues) with honesty, candor, dignity, fairness and courtesy. We develop trust and respect by maintaining the highest ethical practices. Professionalism - We will be recognized as having the highest professional standards. Our employees will possess superior knowledge and skills for the benefit of our customers, investors and other stakeholders. Our professionalism will show in every aspect of our business conduct, including behaviour, language and attire. Real value to our customers - By providing the highest quality services, advice and sustainable value, we will endeavor to ensure that our customers receive excellent solutions to meet their individual needs. We must stay close to customers, build effective relationships, identify needs early and meet them quickly  thereby gaining a competitive advantage. Reward performance and ability - At RAM Re, we value diversity and treat all individuals with respect. We hire and promote employees on the basis of ability and reward them on the basis of performance. In order to attract and retain the best employees, we will invest in the development of our human resources, encourage learning and reward superior performance. Employer of choice - Our employees will determine our future success. We respect each employees individual rights under the law and comply with employment laws at all times. Personal Responsibility - It is critical that all RAM Re employees use good judgment and follow the honor system in using this Code of Conduct. The honor system advocates that all individuals assume responsibility for their own conduct and operate within both the spirit and rules of this Code of Conduct, regardless of whether they believe they may be caught in a violation. If you have a question about whether or not any of your actions has or might violate this Code, please raise such concerns in accordance with the procedures described in Part VIII of this Code. II. Employee Relations Equal Employment Opportunity Policy It is our policy to select, develop and promote employees based upon individual ability and job performance. It has been and shall continue to be the policy of the Company, in compliance with all local immigration laws, to provide equal employment opportunities to all people (including job applicants) in all aspects of the employer-employee relationship without discrimination because of race, color, religion, sex, national origin, ancestry, marital status, age, disability, sexual orientation or any other protected category or circumstance. This policy affects decisions including, but not limited to, an employees compensation, benefits, terms and conditions of November 07 6 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct employment, opportunities for promotion, training, development, transfer and other privileges of employment. Discrimination and Harassment RAM Re is committed to providing a work environment that values diversity and is free from all forms of discrimination and conduct that can be considered harassing, coercive or disruptive. Please refer to the Employee Handbook for more information regarding sexual and other unlawful harassment, including procedures for making a complaint. Workplace Safety RAM Re is dedicated to providing a safe work environment for all employees. Violence in the workplace will not be tolerated, and any incidence of such conduct or threat of such conduct should be immediately reported to your supervisor or, if you think it appropriate, anyone senior to that person. In addition, RAM Re encourages all employees to assist in providing a safe workplace by operating all facilities and equipment with caution. The Company complies with all health and safety guidelines set out in The Health and Safety at Work Act (1982) and compliance by employees with instructions given by the Company under such Act is expected. If you observe any unsafe working conditions or suffer an accident during working hours, notify your supervisor as soon as possible. Please see the Employee Handbook for more information. III. Compliance with the Law and this Code of Conduct At RAM Re, we seek to achieve and maintain a reputation for honesty and integrity. Such a reputation must be earned and then supported with ongoing commitment as evidenced by our words and actions. Each director, employee, representative and other associate should be guided by the highest standards of ethical conduct in his or her relationships with the Company, fellow employees, customers and the public. All employees must understand that they alone are ultimately responsible for their acts and omissions. It is RAM Res policy that all directors, employees, representatives and other associates are to comply fully with all applicable laws and regulations at all times in their conduct of Company business. However, mere compliance with the law is a minimum standard of conduct. In todays complex world and legal environment, there may not always be simple choices between absolute right and wrong. Every director, employee, representative and other associate shares the responsibility to carry out his or her duties not merely in strict compliance with the law, but in a manner beyond reproach. Therefore, beyond strict compliance with legal rules, every employee of RAM Re should act according to the highest standards of business integrity and honest dealings in all areas and functions. All employees must obey both the language and the spirit of the law, and avoid efforts to circumvent its intent by dubious means or questionable interpretations. If there is ever any doubt about laws or regulations that may apply to a particular situation, it is each individuals duty to make appropriate inquiry to the General Counsel. Employees are encouraged to be alert to ethical and legal ambiguities, and to ask tough questions. In the event that any existing or proposed Company policy, procedure or practice, including any financial, November 07 7 RAM Holdings Ltd. RAM Reinsurance Company Ltd. Code of Conduct accounting or auditing practices, causes a concern regarding any possible non-compliance, the employee should immediately bring that issue to the attention of the General Counsel or the Audit Committee. Please follow the guidelines for reporting contained in Section VIII of this Code. On an annual basis, after each calendar year-end, this Code of Conduct and an acknowledgement form will be sent to each director, employee, representative and other associate as a reminder of this Code of Conduct and to elicit disclosure of possible violations or conflicts of interest. This Code of Conduct and an acknowledgement form will also be sent to each new employee upon joining the Company. A failure by any employee to comply with the laws and regulations governing the Companys business, this Code or any other Company policy or requirement may result in disciplinary action up to and including summary dismissal and, if warranted, legal proceedings.
